Citation Nr: 1450014	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968, and he is a Vietnam combat Veteran and his decorations include a Navy Unit Commendation Medal with V (valor).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied, in pertinent, service connection for bilateral hearing loss and tinnitus.


FINDING OF FACT

The Veteran's hearing loss and tinnitus had their onset in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.385 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he maintains is related to his noise exposure during service.  In May 2010 he was accorded a VA audiology examination, during which he reported a long history of hearing problems.  Unfortunately, the examiner felt that test results were unreliable, and then stated that based on the absence of evidence in service treatment records, the claimed hearing loss and tinnitus were likely not related to service.  Because the Veteran served in combat, the Board finds this VA examination report not adequate for rating purposes.  38 U.S.C.A. § 1154(b) (West 2002). 

In December 2011 the Veteran was accorded a VA examination.  He reported that he was a Marine rifleman in Vietnam, and that he had been exposed to noise from bombs, bullets, and explosions; all without the use of hearing protection.  He added that he worked as a stockbroker after service, and denied any recreational loud noise exposure.  Testing confirmed a diagnosis of bilateral sensorineural hearing loss.  Unfortunately the examiner stated that he was unable to identify the etiology of the Veteran's hearing loss "with absolute certainty" without resorting to speculation.  The Board notes, however, that the examiner only needed to opine as to whether there was a 50/50 probability (at least as likely as not) that the Veteran's hearing loss and tinnitus were related to service, and not "with absolute certainty."

In any event, service records confirm that this is a Vietnam combat veteran and  the Board finds the Veteran's report of acoustic trauma during service to be credible.  The Veteran also recalls having hearing problems (including tinnitus) since shortly after his discharge and denies any post-service occupational or recreational loud noise exposure; and the Board finds no reason to doubt the veracity of his contentions.  The Board accordingly finds that the evidence is at least in equipoise as to whether the Veteran's hearing loss and tinnitus are related to service.  Service connection for hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


